 In the Matter ofTHE KENTUCKY FIRE BRICKCOMPANYand-LOCALNo. 510, UNITEDBRICK &CLAY WORKERS OF AMERICACase No R-1659.-Decided January 16, 1940FirebrickIndustry-Investigation of Representatives:controversy concerningrepresentationof employees :rival organizations;contract for members onlyterminable on 20 days'notice, no barto-Unit Appropriate for Collective Bar-gaining:stipulation that unit should include production and maintenance em-ployees of the company,except watchmen,salariedemployees,foremen, andassistant foremen or supervisors in charge of any classes of labor ; timekeepersand.storekeeper includedover Company's objection,where one union requestsinclusion and other union has noobjection-Representatives:stipulation thateach union has substantial membership-ElectionOrderedMr. Norman F. Edmonds,for the Board.Mr. B. L. Rawlins, Jr.,of Pittsburgh, Pa., for the Company.Mr. Charles S. Stinson,of Haldeman, Ky., for the A. F. of L. Local.Mr. Julius Holzberg,of Cincinnati, Ohio, for the C. I. O. Local.Mr. Harold M. Weston,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 10, 1939, United Brick & Clay Workers of America,Local No. 510, affiliated with the American Federation of Labor,herein called the A. F. of L. Local, filed with the Regional Directorfor the Ninth Region (Cincinnati, Ohio) a petition, alleging that aquestion affecting commerce had arisen concerning representation ofemployees of The Kentucky Fire Brick Company, Haldeman,,,Ken-tucky, herein called the Company, and requesting an investigationand certification of representatives, pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On November 27, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.532 THE KENTUCKYFIRE BRICECOMPANY533On November 30, 1939, the Regional Director issued a notice ofhearing and on December 5, 1939, an amended notice of hearing,copies of which were duly served upon the Company, upon the A. F.of L. Local, and upon the United Clay and Tile Workers, LocalIndustrial Union No. 795, affiliated with the Congress of IndustrialOrganizations, herein called the C. I. O. Local.Pursuant to theamended notice, a hearing was held on December 14, 1939, at Mt.Sterling, Kentucky, before Edward Grandison Smith, the Trial Ex-aminer duly designated by the Board. The Board, the Company,the A. F. of L. Local, and the C. I. O. Local were represented andparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.No motions or objections weremade during the course of the hearing.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Kentucky Fire Brick Corporation, a Kentucky corporation,operates two clay mines and two firebrick plants at Haldeman, Ken-tucky.The Company transports the clay from its mines to theplants where it is manufactured into. firebrick.All of the firebrickis sold to subsidiaries of the United States Steel Corporation, locatedin at least 10 States other than Kentucky, where it is used as lining inopen-hearth furnaces.During the 11-month period ending November 30, 1939, the Com-pany manufactured 50,000 tons of brick, all of which were shippedto points outside the State of Kentucky.During this period theCompany's purchases of machinery, parts, and coal amounted toapproximately $120,000, of which approximately 52 per cent weretransported to the Company's mines and plants from points outsideKentucky.The.Company admits that its operations are within the jurisdictionof the Board?II.THE ORGANIZATIONS INVOLVEDUnited Brick & Clay Workers of America, Local No. 510, is a labororganization affiliated with the American Federation of Labor, andadmits to membership employees of the Company.' In a prior decision involving thesesamemines and plants, the Board concluded that ithad jurisdiction over We Company's operations.Matter of Kentucky Firebrick CompanyandUnited Brick and Clay Workers of America, Local Union No. 510,3 N. L. It. B. 455.The Board's determination was affirmed by the United States Circuit Court of Appealsfor the Sixth Circuit inNational Labor RelationsBoard v.Kentucky Fire Brick Co.,99F. (2d) 89.283030-41-vol. 19-- 3 5 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Clay and Tile Workers, Local Industrial Union No. 795, isa labor organizationaffiliated with the Congress of Industrial Organ-izations,and also admits to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn May 12, 1938, the Company and the C. I. O. Local enteredinto an agreement covering only members of the C. I. O. Local.Theagreement contained no expiration date but provided for its termina-tion on 20 days' notice by either party.On August 3, 1939, repre-sentatives of the A. F. of L. Local submitted to the Company a pro-posed contract providing, among other things, for the recognition ofthe A. F. of L. Local as sole collective bargaining agent.The Com-pany rejected the proposed contract but stated that it was willingto enter into an agreement covering only members of the A. F. of L.No contention was made at the hearing that the contract betweenthe Company and the C. I. O. Local precluded the existence of aquestion concerning representation.Manifestly the contract is nobar to a determination of representatives, since it covers only mem-bers of the C. I. O. Local ,2 was entered, into more than 19 months ago,and is terminable by either party on 20 days' notice.3At the hearing, it was stipulated by the Company, the A. F. of L.Local, and the C. I. O. Local that each union represents a substantialnumber of the Company's employees.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question of representation which has thus arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE APPROPRIATE UNITAt the hearing, the Company, the A. F. of L. Local, and the C. I. O.Local agreed that the appropriate unit should include all production2Matter of Sebastian Stuart Fish Co., a corpn.andCanneryWorkers Union, Local21173,A.F. of L.,17 N. L.R.B.352;Matter of Motor Products CorporationandLocal 203, InternationalUnion,United Automobile Workers ofAmerica,affiliatedwith theC. I.0., 13 N. L. R. B. 1320.8Matter of North American A(oiatio-n, Inc.andUnited AutomobileWorkers of America,Local No. 228, C. I.0., 13 N. L. R. B. 1134. THE, KENTUCKYFIREBRICK COMPANY535and maintenance employees of the Company, and exclude watch-men, salaried employees, foremen, and assistant foremen or super-visors in charge of any classes of labor.No agreement, however,was reached with respect to Chester Stimson and C. Fay Eldridge,timekeepers, and G. Harlan Bocock, the supply-house storekeeper.The C. I. 0. Local desires their inclusion ; the Company asks fortheir exclusion; and the A. F. of L. Local takes no position in thematter.4The Company contends that the timekeepers and the storekeeperare clerical employees and perform duties of a confidential nature.The claim of confidential character of the work of these employeesis based upon the fact that the timekeepers are familiar with theearnings of the employees, and the storekeeper knows the prices paidfor materials received by the Company.The timekeepers prepare the daily operating reports, enter andcompute the employees' time,. and forward such information to theCompany's main office.The storekeeper checks all materials receivedby the Company and distributes materials upon requisition fromthe plant superintendent; he performs his work in the storeroomand has no connection with the office where the Company's six clerksare employed.Unlike the office clerks, who are salaried employees, the timekeep-ers and the storekeeper are paid by the hour, as are all productionand maintenance employees, except those who are paid piece rates.'In fact, the Company admitted that every employee knows "more orless" what the other production and maintenance employees earn.We find that the work of the timekeepers and storekeeper is closelyenough related to that of the employees engaged in production andmaintenance work to warrant their inclusion in the same unit whererequested by one of the two labor organizations involved and theother labor organization has no objection thereto.While the char-acter of their work may not be such as to lead us to include them insuch a unit over the objection of a labor organization, the contentionthat they should be excluded as confidential employees is plainlywithout merit.We find that all production and maintenance employees of theCompany, including timekeepers and the supply-house storekeeper,but excluding watchmen, salaried employees, foremen, and assistantforemen or supervisors in charge of any classes of labor, constitutea unit appropriate for the purposes of collective bargaining, andthat said unit will afford to employees of the Company the full'Both unions admit timekeepers to membership;whether they also admit storekeepersdoes not appear.5 At the time of the hearing,the Company employed 321 production and maintenanceworkers, at least 124 of whom were hourly'rated employees. 536DECISIONS OF NATIONAL LABCR RELATIONS BOARDbenefit of their right to self-organization and to collective bargain-ing and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAs stated above, the Company, the A. F. of L. Local, and theC. I. O. Local stipulated at the hearing that each of the unions repre-sents a substantial number of the Company's employees.Neitherlabor organization,however, offered any evidence concerning theextent of its membership.We find that an election by secret ballotis necessary to resolve the question concerning representation whichhas arisen concerning,the employees of the Company.In accordance with,,pur usual practice,we. shall.direct,that. em-ployees in the appropriate unit whose names appear upon the Com-pany's pay roll immediately preceding the date of our Direction ofElection herein, including employees who did not work during suchpay-roll period because they were ill or on vacation,but excludingemployees who had then or have since quit or been discharged forcause, shall be eligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONS OF. LAw1.A question—affecting,commerce has arisen,concerning the repre-sentation of employees of The Kentucky Fire Brick Company, Halde-man, Kentucky,within the meaning of Section 9(c)and Section2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company,including timekeepers and the supply-house storekeeper,but excludingwatchmen, salaried employees,foremen, and assistant foremen orsupervisors in charge of any classes of labor,constitute a unit appro-priate for the purposes of collective bargaining,within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collectivebargainingwith The Kentucky Fire Brick Company, Haldeman, Kentucky, anelection by secret ballot shall be conducted as early as possible, but THE KENTUCKYFIRE BRICKCOMPANY537not later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the production and maintenance employees, in-cluding timekeepers and the supply-house storekeeper, but excludingwatchmen, salaried employees, foremen, and assistant foremen orsupervisors in charge of any classes of labor, employed by TheKentucky Fire Brick Company, Haldeman, Kentucky, during thepay-roll period immediately preceding the date of this Direction ofElection, including employees who did not work during such.pay-rollperiod because they were ill or on vacation and employees who werethen or have since been temporarily laid off, but excluding employeeswho have since quit or been discharged for cause, to determinewhether they desire to be represented by United Brick & Clay Work-ers of America, Local No. 510, affiliated with the American Feder-ation of Labor,' or by,United 'Clay and Tile' Workers, Local Indus-trial Union No. 795, affiliated with the Congress of Industrial Organ-izations, for the purposes of collective bargaining, or by neither.